DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the pipes being open topped such that the pipes are substantially C-shaped when viewed longitudinally, as discussed in claim 9, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, Applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 20 is objected to because of the following informalities:  
In claim 3, line 2, “7.0 and 38.0 thick” should read “7.0 and 38.0 centimeters thick”.
In claim 4, line 2, “7.6 and 23.0 thick” should read “7.6 and 23.0 centimeters thick”.
In claim 20, line 9, “7.0 and 38.0 thick” should read “7.0 and 38.0 centimeters thick”.
In claim 20, line 11, “7.6 and 23.0 thick” should read “7.6 and 23.0 centimeters thick”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, Applicant), regards as the invention.  Regarding claim 20, there are two dimensions or dimensional ranges that are required for the height of the first end (where the first end measures 20.0 and 46.0 centimeters thick and 25.0 and 35.0 centimeters thick), the height of the second end (where the second end measures 7.0 and 38.0 centimeters thick and 7.6 and 23.0 centimeters thick), and the depth of the recess (which extends from 7.0 to 15.0 centimeters into the upper face, and extends approximately 10.2 centimeters into the upper face).  It is unclear which dimensions are required by the claim.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Clenet (U.S. Publication No. 2008/0263775) in view of Torrez (U.S. Publication No. 2004/0168257).
Regarding claim 1, Clenet discloses a vented mattress assembly comprising:  a block 76, the block comprising foamed elastomer such that the block 76 is resiliently compressible (paragraph 0004 and 0005), the block 76 having a base sized complementarily to a bed frame wherein the block is configured for positioning upon the bed frame (paragraph 0004); and a set of channels 84 positioned in the block 76 (Figure 8 and paragraph 0026), the set of channels 84 extending between at least two openings (openings being provided where fans 86 and 88 are mounted, see Figure 12 and paragraph 0026) positioned in the block 76 such that the set of channels 84 is configured for venting the block 76 (Figures 8 and 12 and paragraph 0026).
Clenet does not disclose an inclined mattress assembly comprising:  the block being wedge shaped such that a first end of the block is dimensionally thicker than a second end of the block.
Torrez teaches an inclined mattress assembly 10 comprising:  the block 10 being wedge shaped such that a first end 14 of the block 10 is dimensionally thicker than a second end 12 of the block (Figure 1), the block 10 having a base sized complementarily to a bed frame wherein the block is configured for positioning upon the bed frame (paragraph 0043, where the block 10 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Clenet so the block is wedge shaped such that a first end of the block is dimensionally thicker than a second end of the block, to define an inclined mattress assembly as taught by Torrez, because providing an inclined mattress may be useful in treating and/or preventing certain conditions such as acid reflux, heartburn, snoring, and nasal congestion (paragraph 0040).
Regarding claim 2, Clenet, as modified, discloses the subject matter as discussed above with regard to claim 1.  Clenet, as modified, further discloses the first end 14, the second end 12, and opposing sides of the block being perpendicular to the base 18 (see Torrez, Figure 1).
Regarding claim 3, Clenet, as modified, discloses the subject matter as discussed above with regard to claim 1.  Clenet, as modified, further discloses the block 10 measuring between 20.0 and 46.0 centimeters thick adjacent to the first end 14 (see Torrez, paragraph 0053 and Figure, where first end 14 height Z2 is 10.16-55.88 cm tall) and between 7.0 and 38.0 centimeters thick adjacent to the second end 16 (see Torrez, paragraph 0053 and Figure, where second end 12 height Z1 is 5.08-40.64 cm tall).
Regarding claim 4, Clenet, as modified, discloses the subject matter as discussed above with regard to claim 1.  Clenet, as modified, further discloses the block measuring between 25.0 and 35.0 centimeters thick adjacent to the first end 14 (see Torrez, paragraph 0053 and Figure, where first end 14 height Z2 is 10.16-55.88 cm tall), and between 7.6 and 23.0 centimeters thick adjacent to the second end (see Torrez, paragraph 0053 and Figure, where second end 12 height Z1.
Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Clenet in view of Torrez, and further in view Torbet et al. (U.S. Publication No. 2017/0325596), hereinafter referred to as Torbet.
Regarding claim 5, Clenet, as modified, discloses the subject matter as discussed above with regard to claim 1.  Clenet, as modified, further discloses the block 76 comprising:  a lower section 78 (see Clenet, paragraph 0024 and Figures 8-9), a recess (see Clenet,  annotated Figure 10, below) extending into an upper face of the block 76, the recess extending from proximate to the first end to proximate to the second end of the block 76 (see Clenet, annotated Figure 10, below), the recess extending between opposing sides of the block (see Clenet, paragraph 0024, where the mattress 76 comprises side and end layers, Figure 8 which shows passages 84 of lower section 78 surrounded by the side and end layers); and an upper section 80 positioned in the recess and coupled to the lower section 78 such that the upper section occupies the recess (see annotated Figure 10, below), the upper section comprising viscoelastic foam (see Clenet, paragraph 0024, and Figures 8 and 10).

    PNG
    media_image1.png
    189
    602
    media_image1.png
    Greyscale

Clenet does not explicitly disclose the recess extending from proximate to the first end to proximate to the second end of the block, the recess extending between opposing sides of the block; the upper section comprising viscoelastic polyurethane foam; and does not disclose the lower section comprising at least one of latex foam and high density foam.
Torbet teaches a recess 415 extending into an upper face of the block 400, the recess 415 extending from proximate to the first end 411 to proximate to the second end 412 of the block 400 (Figure 31), the recess 415 extending between opposing sides 420 of the block 400; 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Clenet, as modified, so the recess extending from proximate to the first end to proximate to the second end of the block, the recess extending between opposing sides of the block; the upper section comprising viscoelastic polyurethane foam; and the lower section comprising at least one of latex foam and high density foam as taught by Torbet, because the construction of Torbet allows for a user to customize the firmness of the mattress by selecting the density of the upper layer, to be held within the recess of the lower layer (paragraph 0155-0156 and Abstract).  Additionally, providing the upper section comprising viscoelastic polyurethane foam; and the lower section comprising at least one of latex foam and high density foam would merely amount to a simple substitution of one known element (the foam of Clenet) for another (the latex and viscoelastic polyurethane foams of Torbet), that would not provide unexpected results as the foams of Torbet are used to construct a foam mattress, and additionally, it would have been obvious because using the variety of foams, as discussed by Torbet, allow for a user to customize the firmness of a mattress to achieve a preferred comfort level (Abstract).  In this regard, MPEP 2143 and KSR Int'l Co. v. Teleflex Inc.
Regarding claim 6, Clenet, as modified, discloses the subject matter as discussed above with regard to claims 1 and 5.  Clenet, as modified, further discloses the recess 415 extending from 7.0 to 15.0 centimeters into the upper face (of lower section 410, see Torbet, Figure 31, and paragraph 0159, where the recess 415 may be 2.5-3 inches, or 6.35-7.62cm, thick).
Regarding claim 7, Clenet, as modified, discloses the subject matter as discussed above with regard to claims 1, 5 and 6.  Clenet, as modified, does not disclose the recess extending approximately 10.2 centimeters into the upper face.
It nevertheless would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Clenet, as modified, so that the recess extends approximately 10.2 centimeters into the upper face, because doing so would merely amount to a change in the size of the recess that would not provide unexpected results. Increasing the depth of the recess would provide a thicker upper layer of foam, which may be desirable in order to customize the mattress to a specific end user’s preference by using thicker inserts to provide a customized firmness (see paragraphs 0159 and 0161 of Torbet, where the inserts may be the same height as the depth of the recess).  Additionally, it would have been an obvious matter of design choice to select the claimed size, because Applicant has not disclosed that having such a size itself solves any stated problem, the claimed size does not provide any unexpected result, and it appears that the invention would not perform differently where the depth of the recess is of another size, such as a depth of 7.0 or 15.0 centimeters.  Overall, Applicant has not established any criticality of the claimed size, and thus selecting the claimed size would be an obvious matter of design choice.  In this regard, MPEP 2144.04 and Gardner v. TEC Syst., Inc.
Regarding claim 8, Clenet, as modified, discloses the subject matter as discussed above with regard to claims 1 and 5.  Clenet, as modified, further discloses the set of channels 84 being positioned in the lower section 78 proximate to the upper section 80 (see Clenet, Figure 10).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Clenet in view of Torrez and Torbet, and further in view of Purvis (U.S. Patent No. 7,918,103).
Regarding claim 9, Clenet, as modified, discloses the subject matter as discussed above with regard to claims 1, 5 and 8.  Clenet, as modified, does not disclose the set of channels comprising a set of pipes, the pipes being resiliently flexible, the pipes being open topped such that the pipes are substantially C-shaped when viewed longitudinally wherein the pipes are configured for allowing direct contact of air with the upper section of the block.
Purvis teaches the set of channels (formed by the spaces between material 13, through which pipes 35 are placed, Figure 3 and Col. 2, lines 30-33) comprising a set of pipes 35, the pipes being resiliently flexible (Col. 2, lines 27-29), the pipes 35 being open topped (through holes 10) such that the pipes 35 are substantially C-shaped when viewed longitudinally (Figure 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Clenet, as modified, the set of channels comprising a set of pipes, the pipes being resiliently flexible, the pipes being open topped such that the pipes are substantially C-shaped when viewed longitudinally as taught by Purvis, where the channels 84 of Clenet are open to the upper section 80, so as to teach the pipes being configured to allow direct contact of air with the upper section of the block, because the pipes of Purvis allow for air to be distributed evenly along the length of the channels, by providing air holes at intervals to allow air to escape the channels (Col. 2, lines 12-27).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Clenet in view of Torrez and Torbet, and further in view of Lachenbruch et al. (U.S. Publication No. 2013/0212808), hereinafter referred to as Lachenbruch.
Regarding claim 10, Clenet, as modified, discloses the subject matter as discussed above with regard to claims 1, 5 and 8.  Clenet, as modified, does not disclose the set of channels comprising a pair of first segments and a set of three second segments, the first segments being figure eight shaped, each second segment being coupled to and extending between the first segments.
Lachenbruch teaches the set of channels 60P comprising a first segments (defined by the circular region underlying the targeted region 50, Figure 26) and a set of three second segments (defined by the segments extending downward from the circular region of first segments, Figure 26).
It nevertheless would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Clenet, as modified, with a pair of first segments and a set of three second segments, the first segments being figure eight shaped, each second segment being coupled to and extending between the first segments, as doing so would merely amount to routine optimization that would be within the ordinary level of skill in the art.  Lachenbruch discusses a variety of embodiments of the channels 60 or 60P to provide a desired level of climate control to the targeted region 50 (paragraph 0024).  Should the targeted region include a larger area of a user (so as to include the parts of the lower body) or an additional area (such as the user’s lower body), the shape provided by the channels 60 or 60P may be different to accommodate a larger or additional targeted region.  In this regard, In re Williams, 36 F.2d 436, 438 (CCPA 1929) and MPEP 2144.05 are relevant.  Moreover, it would have been an obvious matter of design choice to select the shape of the first segments to be In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  Furthermore, it would have been an obvious matter of design choice to select the claimed shape, because Applicant has not disclosed that having such a shape itself solves any stated problem, the claimed shape does not provide any unexpected result, and it appears that the invention would perform equally well where the channels are of another shape, such as a keyhole.  Overall, Applicant has not established any criticality of the claimed shape, and thus selecting the claimed shape would be an obvious matter of design choice.
Claims 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Clenet in view of Torrez, and further in view of Goldsmith (U.S. Patent No. 2,493,067).
Regarding claim 11, Clenet, as modified, discloses the subject matter as discussed above with regard to claim 1.  Clenet, as modified, further discloses a blower 86 coupled to the block 76 proximate to a respective one of the openings such that the blower 86 is in fluidic communication with the set of channels 84 wherein the blower 86 is configured for motivating air through the set of channels for cooling the block 76 (see Clenet, paragraph 0024 and Figures 8 and 12).
Clenet, as modified, does not explicitly disclose a power module coupled to the block, the power module being operationally coupled to the blower such that the power module is positioned for selectively powering the blower.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Clenet, as modified, with a power module coupled to the block, the power module being operationally coupled to the blower such that the power module is positioned for selectively powering the blower as taught by Goldsmith, in order to provide a power supply and thermostat control configurations for a mattress (Col. 1, lines 45-48 and Col. 2, line 57-Col. 3, line 13).
Regarding claim 12, Clenet, as modified, discloses the subject matter as discussed above with regard to claims 1 and 11.  Clenet, as modified, further discloses the power module 31, 32, and 33 comprising a power cord 31, 32 and 33 wherein a plug 32 of the power cord 31, 32, and 33 is configured for plugging into an electrical outlet for coupling the blower to a source of electrical current (see Goldsmith, Col. 2, line 57-Col. 3, line 13 and Figure 1).
Regarding claim 13, Clenet, as modified, discloses the subject matter as discussed above with regard to claims 1 and 11.  Clenet, as modified, does not disclose a heating module coupled to the block, the heating module being operationally coupled to the power module wherein the heating module is configured for selectively heating the air passing through the set of channels for warming the block; and a controller coupled to the block proximate to the blower, the controller being operationally coupled to the power module, the blower, and the heating module such that the controller is positioned for selectively coupling the blower and the heating module to the power module.
Goldsmith teaches a heating module 41 coupled to the block 11, the heating module 41 being operationally coupled to the power module 31, 32, 33, and 39’ wherein the heating 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Clenet, as modified, with a heating module coupled to the block, the heating module being operationally coupled to the power module wherein the heating module is configured for selectively heating the air passing through the set of channels for warming the block; and a controller coupled to the block proximate to the blower, the controller being operationally coupled to the power module, the blower, and the heating module such that the controller is positioned for selectively coupling the blower and the heating module to the power module as taught by Goldsmith, because the heating module of Goldsmith allows for a user to selectively heat the mattress to a desired degree, and set and maintain the temperature for a sleeping environment (Col. 3, lines 29-34 and Col. 1, lines 45-48).
Regarding claim 14, Clenet, as modified, discloses the subject matter as discussed above with regard to claims 1, 11 and 13.  Clenet, as modified further discloses the heating module 41 comprising a heating element 41 (see Goldsmith, Col. 4, lines 1-5, Figure 6), the heating element being integral to at least one of the blower 29 and the set of pipes (see Goldsmith, Figure 6, where the heating element 41 is integral to the blower 29, Col. 4, lines 1-5, Figure 6).
Regarding claim 15, Clenet, as modified, discloses the subject matter as discussed above with regard to claims 1, 11 and 13.  Clenet, as modified further discloses the controller 25 and .
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Clenet in view of Torrez, and further in view of Ghanei et al. (U.S. Publication No. 2018/0242753), hereinafter referred to as Ghanei.
Regarding claim 16, Clenet, as modified, discloses the subject matter as discussed above with regard to claim 1.  Clenet, as modified, does not disclose a set of springs coupled to and positioned in the lower section of the block, each spring extending from proximate to the base to proximate to the upper section of the block wherein the set of springs is configured for supporting a user positioned upon the upper section of the block.
Ghanei teaches a set of springs 42 coupled to and positioned in the lower section 30 of the block 10, each spring 42 extending from proximate to the base 32 to proximate to the upper section 20 of the block 10 wherein the set of springs 42 is configured for supporting a user positioned upon the upper section 20 of the block 10 (paragraphs 0016-0017 and Figure 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Clenet, as modified, with a set of springs coupled to and positioned in the lower section of the block, each spring extending from proximate to the base to proximate to the upper section of the block wherein the set of springs is configured for supporting a user positioned upon the upper section of the block as taught by Ghanei, because doing so would merely amount to a simple substitution of one known material (the foam of Clenet) for another (the springs of Ghanei) that would not provide unexpected results, as the springs of Ghanei are able to provide a support structure to support a user (paragraph 0016), and additionally, the springs of Ghanei are able to provide channels through which air may flow KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) are relevant.
Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Clenet in view of Torrez, and further in view of Gills-Barajas (U.S. Publication No. 2004/0003469) and Chon et al. (U.S. Patent No. 9,775,451), hereinafter referred to as Chon.
Regarding claim 17, Clenet, as modified, discloses the subject matter as discussed above with regard to claim 1.  Clenet, as modified, does not disclose a cylinder selectively couplable to the block such that the cylinder is positioned on the upper face proximate to the second end of the block and such that the cylinder extends substantially between the opposing sides of the block, the cylinder comprising at least one of latex foam and high density foam such that the cylinder is resiliently compressible; wherein the cylinder is configured for selectively positioning feet of the user; and a fastener coupled to the cylinder, the fastener being configured for selectively coupling to the block for coupling the cylinder to the block.
Gills-Barajas teaches a cylinder 1 selectively couplable to the block 3 such that the cylinder 1 is positioned on the upper face proximate to the second end of the block 3 and such that the cylinder 1 extends substantially between the opposing sides of the block (Figure 1, and paragraphs 0022 and 0026) the cylinder 1 comprising foam such that the cylinder is resiliently compressible (paragraph 0022), wherein the cylinder is configured for selectively positioning feet of the user (where the structure of Gills-Barajas is capable of having a user rest their feet on the cylinder 1, and therefore meets the claim limitation, see MPEP 2173.05(g)); and a fastener 2 coupled to the cylinder 1, the fastener 2 being configured for selectively coupling to the block 3 for coupling the cylinder 1 to the block 3 (Figures 1 and 2, and paragraph 0023).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Clenet, as modified, with a cylinder selectively 
Chon teaches at least one of latex foam and high density foam such that the cylinder is resiliently compressible (Col. 5, lines 25-34, which discloses that the cushion may be comprised of latex foam or high density foam)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Clenet, as modified, so the cylinder comprises foam such that the cylinder is resiliently compressible as taught by Chon, because doing so would merely amount to a simple substitution of one known material (the foam of Gills-Barajas) for another (the latex or high density foam of Chon) that would not provide unexpected results, as the latex and high density foam of Chon are able to provide a soft cushion through the use of these materials in order to provide support to a user.  In this regard, MPEP 2143 and KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) are relevant.
Regarding claim 18, Clenet, as modified, discloses the subject matter as discussed above with regard to claims 1 and 17.  Clenet, as modified, the fastener comprising a strap 2 coupled to and extending between opposing endpoints of the cylinder 1 such that the cylinder and the strap 2 define a loop such that the loop is positioned for selectively inserting the block for 
Regarding claim 19, a shell positioned around the cylinder 1 (paragraph 0022 which discusses the shell), the shell comprising at least one of fabric and leather wherein the shell is configured for shielding the cylinder (paragraph 0022, where the shell is made from a durable, washable fabric, where the shell is a fitted, removable cover).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Clenet in view of Torrez, and further in view of Torbet, Purvis, Lachenbruch, Goldsmith, Ghanei, Gills-Barajas and Chon.
Regarding claim 20, Clenet discloses a vented mattress assembly comprising:  a block 76, the block comprising foamed elastomer such that the block 76 is resiliently compressible (paragraph 0004 and 0005), the block 76 having a base sized complementarily to a bed frame wherein the block is configured for positioning upon the bed frame (paragraph 0004) the first end, the second end, and opposing sides of the block being perpendicular to the base (see annotated Figure 10, above); the block 76 comprising:  a lower section 78 (paragraph 0024 and Figures 8-9), a recess (annotated Figure 10, above) extending into an upper face of the block 76, the recess extending from proximate to the first end to proximate to the second end of the block 76 (annotated Figure 10, above), the recess extending between opposing sides of the block (paragraph 0024, where the mattress 76 comprises side and end layers, Figure 8 which shows passages 84 of lower section 78 surrounded by the side and end layers); and an upper section 80 positioned in the recess and coupled to the lower section 78 such that the upper section occupies the recess (see annotated Figure 10, below), the upper section comprising viscoelastic foam (paragraph 0024, and Figures 8 and 10), a set of channels 84 positioned in the block 76 (Figure 8 and paragraph 0026), the set of channels 84 extending between at least two openings (openings being provided where fans 86 and 88 are mounted, see Figure 12 and 
Clenet does not disclose an inclined mattress assembly comprising:  a block being wedge shaped such that a first end of the block is dimensionally thicker than a second end of the block, the block measuring between 20.0 and 46.0 centimeters thick adjacent to the first end, and between 7.0 and 38.0 thick adjacent to the second end, the block measuring between 25.0 and 35.0 centimeters thick adjacent to the first end, and between 7.6 and 23.0 thick adjacent to the second end.
Torrez teaches an inclined mattress assembly 10 comprising: a block 10 being wedge shaped such that a first end 14 of the block 10 is dimensionally thicker than a second end 12 of the block (Figure 1), the block 10 having a base sized complementarily to a bed frame wherein the block is configured for positioning upon the bed frame (paragraph 0043, where the block 10 can fit a variety of base sizes including a king, queen, full, twin, crib or bassinette size bed frame), the first end 14, the second end 12, and opposing sides of the block being perpendicular to the base 18 (Figure 1), the block 10 measuring between 20.0 and 46.0 centimeters thick adjacent to the first end 14 (paragraph 0053 and Figure, where first end 14 height Z2 is 10.16-55.88 cm tall) and between 7.0 and 38.0 thick adjacent to the second end 16 (paragraph 0053 and Figure, where second end 12 height Z1 is 5.08-40.64 cm tall), the block measuring between 25.0 and 35.0 centimeters thick adjacent to the first end 14 (paragraph 0053 and Figure, where 2 is 10.16-55.88 cm tall), and between 7.6 and 23.0 thick adjacent to the second end (paragraph 0053 and Figure, where second end 12 height Z1 is 5.08-40.64 cm tall).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Clenet so the block is wedge shaped such that a first end of the block is dimensionally thicker than a second end of the block, to define an inclined mattress assembly, the block measuring between 20.0 and 46.0 centimeters thick adjacent to the first end, and between 7.0 and 38.0 centimeters thick adjacent to the second end, the block measuring between 25.0 and 35.0 centimeters thick adjacent to the first end, and between 7.6 and 23.0 centimeters thick adjacent to the second end, as taught by Torrez because providing an inclined mattress may be useful in treating and/or preventing certain conditions such as acid reflux, heartburn, snoring, and nasal congestion (paragraph 0040).
Additionally, Clenet does not explicitly disclose the recess extending from proximate to the first end to proximate to the second end of the block, the recess extending between opposing sides of the block; the upper section comprising viscoelastic polyurethane foam; and does not disclose the lower section comprising at least one of latex foam and high density foam, the recess extending from 7.0 to 15.0 centimeters into the upper face..
Torbet teaches a recess 415 extending into an upper face of the block 400, the recess 415 extending from proximate to the first end 411 to proximate to the second end 412 of the block 400 (Figure 31), the recess 415 extending between opposing sides 420 of the block 400; and an upper section 430 positioned in the recess 415 and coupled to the lower section 410 such that the upper section 430 occupies the recess 415 (Figure 31); the upper section 430 comprising viscoelastic polyurethane foam (paragraph 0154, where the foam for making the mattress and toppers embodiments of Torbet can be viscoelastic polyurethane foam); and the lower section comprising at least one of latex foam and high density foam (paragraph 0154, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Clenet, as modified, so the recess extends from proximate to the first end to proximate to the second end of the block, the recess extending between opposing sides of the block; the upper section comprising viscoelastic polyurethane foam; and does not disclose the lower section comprising at least one of latex foam and high density foam, the recess extends from 7.0 to 15.0 centimeters into the upper face as taught by Torbet, because the construction of Torbet allows for a user to customize the firmness of the mattress by selecting the density of the upper layer, to be held within the recess of the lower layer (paragraph 0155-0156 and Abstract).  Additionally, providing the upper section comprising viscoelastic polyurethane foam; and the lower section comprising at least one of latex foam and high density foam would merely amount to a simple substitution of one known element (the foam of Clenet) for another (the latex and viscoelastic polyurethane foams of Torbet), that would not provide unexpected results as the foams of Torbet are used to construct a foam mattress, and additionally, it would have been obvious because using the variety of foams as discussed by Torbet, allow for a user to customize the firmness of a mattress to achieve a preferred comfort level (Abstract).  In this regard, MPEP 2143 and  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) are relevant.
Additionally, Clenet, as modified, does not disclose the recess extending approximately 10.2 centimeters into the upper face.
Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984) are relevant.
Additionally, Clenet, as modified, does not disclose the set of channels comprising a set of pipes, the pipes being resiliently flexible, the pipes being open topped such that the pipes are substantially C-shaped when viewed longitudinally wherein the pipes are configured for allowing direct contact of air with the upper section of the block.
Purvis teaches the set of channels (formed by the spaces between material 13, through which pipes 35 are placed, Figure 3 and Col. 2, lines 30-33) comprising a set of pipes 35, the pipes being resiliently flexible (Col. 2, lines 27-29), the pipes 35 being open topped (through 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Clenet, as modified, the set of channels comprising a set of pipes, the pipes being resiliently flexible, the pipes being open topped such that the pipes are substantially C-shaped when viewed longitudinally as taught by Purvis, where the channels 84 of Clenet are open to the upper section 80, so as to teach the pipes being configured to allow direct contact of air with the upper section of the block, because the pipes of Purvis allow for air to be distributed evenly along the length of the channels, by providing air holes at intervals to allow air to escape the channels (Col. 2, lines 12-27).
Additionally, Clenet, as modified, does not disclose the set of channels comprising a pair of first segments and a set of three second segments, the first segments being figure eight shaped, each second segment being coupled to and extending between the first segments.
Lachenbruch teaches the set of channels 60P comprising a first segments (defined by the circular region underlying the targeted region 50, Figure 26) and a set of three second segments (defined by the segments extending downward from the circular region of first segments, Figure 26).
It nevertheless would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Clenet, as modified, with a pair of first segments and a set of three second segments, the first segments being figure eight shaped, each second segment being coupled to and extending between the first segments, as doing so would merely amount to routine optimization that would be within the ordinary level of skill in the art.  Lachenbruch discusses a variety of embodiments of the channels 60 or 60P to provide a desired level of climate control to the targeted region 50 (paragraph 0024).  Should the targeted In re Williams, 36 F.2d 436, 438 (CCPA 1929) and MPEP 2144.05 are relevant.  Moreover, it would have been an obvious matter of design choice to select the shape of the first segments to be figure eight shaped and each second segment being coupled to and extending between the first segments, because there is no invention in merely changing the shape or form of an article without changing its function and would merely amount to a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed shape was significant.  See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  Furthermore, it would have been an obvious matter of design choice to select the claimed shape, because Applicant has not disclosed that having such a shape itself solves any stated problem, the claimed shape does not provide any unexpected result, and it appears that the invention would perform equally well where the channels are of another shape, such as a keyhole.  Overall, Applicant has not established any criticality of the claimed shape, and thus selecting the claimed shape would be an obvious matter of design choice.
Additionally, Clenet, as modified, does not disclose a power module coupled to the block, the power module being operationally coupled to the blower such that the power module is positioned for selectively powering the blower, the power module comprising a power cord wherein a plug of the power cord is configured for plugging into an electrical outlet for coupling the blower to a source of electrical current, a heating module coupled to the block, the heating module being operationally coupled to the power module wherein the heating module is configured for selectively heating the air passing through the set of channels for warming the block; the heating module comprising a heating element, the heating element being integral to 
Goldsmith teaches a power module 31, 32, and 33 coupled to the block, the power module being operationally coupled to the blower 40 such that the power module is positioned for selectively powering the blower 40 (Figures 1 and 6), the power module 31, 32, and 33 comprising a power cord 31, 32, and 33 wherein a plug 32 of the power cord 31, 32, and 33 is configured for plugging into an electrical outlet for coupling the blower to a source of electrical current (Col. 2, line 57-Col. 3, line 13 and Figure 1), a heating module 41 coupled to the block 11, the heating module 41 being operationally coupled to the power module 31, 32, 33, and 39’ wherein the heating module 41 is configured for selectively heating the air passing through the set of channels for warming the block (Figures 1 and 6, Col. 3, lines 6-10, and Col. 3, lines 35-44); the heating module 41 comprising a heating element 41 (see Goldsmith, Col. 4, lines 1-5, Figure 6), the heating element being integral to at least one of the blower 29 and the set of pipes (see Goldsmith, Figure 6, where the heating element 41 is integral to the blower 29, Col. 4, lines 1-5, Figure 6), and a controller 25 and 26 coupled to the block 11 proximate to the blower 40, the controller 25 and 26 being operationally coupled to the power module 31, 32, 33, and 39’, the blower 29, and the heating module 41 such that the controller 25 and 26 is positioned for selectively coupling the blower 29 and the heating module 41 to the power module 31, 32, 33, and 39’ (Col. 2, lines 57-Col. 3, line 13 and Figures 1, 3, and 6), the controller 25 and 26 being dial type 26 wherein the controller 26 and 25 is configured for selectively turning for actuating 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Clenet, as modified, with a power module coupled to the block, the power module being operationally coupled to the blower such that the power module is positioned for selectively powering the blower, the power module comprising a power cord wherein a plug of the power cord is configured for plugging into an electrical outlet for coupling the blower to a source of electrical current, a heating module coupled to the block, the heating module being operationally coupled to the power module wherein the heating module is configured for selectively heating the air passing through the set of channels for warming the block; the heating module comprising a heating element, the heating element being integral to at least one of the blower and the set of pipes, and a controller coupled to the block proximate to the blower, the controller being operationally coupled to the power module, the blower, and the heating module such that the controller is positioned for selectively coupling the blower and the heating module to the power module, the controller being dial type wherein the controller is configured for selectively turning for actuating the blower and for selecting a heating level for the heating module as taught by Goldsmith, in order to provide a power supply and thermostat control configurations for a mattress (Col. 1, lines 45-48 and Col. 2, line 57-Col. 3, line 13), and the heating module of Goldsmith allows for a user to selectively heat the mattress to a desired degree, and set and maintain the temperature for a sleeping environment (Col. 3, lines 29-34 and Col. 1, lines 45-48).
Additionally, Clenet, as modified, does not disclose a set of springs coupled to and positioned in the lower section of the block, each spring extending from proximate to the base 
Ghanei teaches a set of springs 42 coupled to and positioned in the lower section 30 of the block 10, each spring 42 extending from proximate to the base 32 to proximate to the upper section 20 of the block 10 wherein the set of springs 42 is configured for supporting a user positioned upon the upper section 20 of the block 10 (paragraphs 0016-0017 and Figure 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Clenet, as modified, with a set of springs coupled to and positioned in the lower section of the block, each spring extending from proximate to the base to proximate to the upper section of the block wherein the set of springs is configured for supporting a user positioned upon the upper section of the block as taught by Ghanei, because doing so would merely amount to a simple substitution of one known material (the foam of Clenet) for another (the springs of Ghanei) that would not provide unexpected results, as the springs of Ghanei are able to provide a support structure to support a user (paragraph 0016), and additionally, the springs of Ghanei are able to provide channels through which air may flow from a blower 50 to the mattress 10 (paragraph 0020-0022).  In this regard, MPEP 2143 and KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) are relevant.
Clenet, as modified, does not disclose a cylinder selectively couplable to the block such that the cylinder is positioned on the upper face proximate to the second end of the block and such that the cylinder extends substantially between the opposing sides of the block, the cylinder comprising at least one of latex foam and high density foam such that the cylinder is resiliently compressible; wherein the cylinder is configured for selectively positioning feet of the user; and a fastener coupled to the cylinder, the fastener being configured for selectively coupling to the block for coupling the cylinder to the block, the fastener comprising a strap 
Gills-Barajas teaches a cylinder 1 selectively couplable to the block 3 such that the cylinder 1 is positioned on the upper face proximate to the second end of the block 3 and such that the cylinder 1 extends substantially between the opposing sides of the block (Figure 1, and paragraphs 0022 and 0026) the cylinder 1 comprising foam such that the cylinder is resiliently compressible (paragraph 0022), wherein the cylinder is configured for selectively positioning feet of the user (where the structure of Gills-Barajas is capable of having a user rest their feet on the cylinder 1, and therefore meets the claim limitation, see MPEP 2173.05(g)); and a fastener 2 coupled to the cylinder 1, the fastener 2 being configured for selectively coupling to the block 3 for coupling the cylinder 1 to the block 3 (Figures 1 and 2, and paragraph 0023), the fastener comprising a strap 2 coupled to and extending between opposing endpoints of the cylinder 1 such that the cylinder and the strap 2 define a loop such that the loop is positioned for selectively inserting the block for coupling the cylinder to the block 3 (see Gills-Barajas, Figures 1 and 2, and paragraph 0023 which discusses the method of attaching the cylinder 1 to the block 3), a shell positioned around the cylinder 1 (paragraph 0022 which discusses the shell), the shell comprising at least one of fabric and leather wherein the shell is configured for shielding the cylinder (paragraph 0022, where the shell is made from a durable, washable fabric, where the shell is a fitted, removable cover).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Clenet, as modified, a cylinder selectively couplable to the block such that the cylinder is positioned on the upper face proximate to the 
Chon teaches at least one of latex foam and high density foam such that the cylinder is resiliently compressible (Col. 5, lines 25-34, which discloses that the cushion may be comprised of latex foam or high density foam)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Clenet, as modified, so the cylinder comprises foam such that the cylinder is resiliently compressible as taught by Chon, because doing so would merely amount to a simple substitution of one known material (the foam of Gills-Barajas) for another (the latex or high density foam of Chon) that would not provide unexpected results, as the latex and high density foam of Chon are able to provide a soft cushion through the use of these materials in order to provide support to a user.  In this regard, MPEP 2143 and KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) are relevant.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
Colavito et al. (U.S. Patent No. 5,697,112)
Munch (U.S. Patent No. 3,742,528)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISON N LABARGE whose telephone number is (571)272-6098.  The examiner can normally be reached on M-Th 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/ALISON N LABARGE/Examiner, Art Unit 3673            

/ROBERT G SANTOS/Primary Examiner, Art Unit 3673